Case 20-40243-JMM        Doc 22     Filed 05/20/20 Entered 05/20/20 14:27:04             Desc Main
                                   Document      Page 1 of 3


GARY L. RAINSDON
BANKRUPTCY TRUSTEE
P.O. BOX 506
TWIN FALLS, ID 83303
PHONE: (208) 734-1180
FAX: (208) 734-2783
trustee@filertel.com

                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO

In Re:                                        )
                                              )       Chapter 7
Anna May Hawkins,                             )
                                              )       Case No. 20-40243-JMM
                       Debtor.                )

                          Trustee’s Objection to Claim of Exemption

                           Notice of Objection to Claim of Exemption
                           and Opportunity to Object and for a Hearing

No Objection. The Court may consider this request for an order without further notice or hearing
unless a party in interest files an objection within twenty-one (21) days of the date of service of
this notice.

If an objection is not filed within the time permitted, the Court may consider that there is no
opposition to the granting of the requested relief and may grant the relief without further notice
or hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of
the objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to
schedule a hearing on the objection and file a separate notice of hearing.

TO THE ABOVE NAMED COURT, THE DEBTOR(S), AND DEBTOR(S) ATTORNEY:

                                             NOTICE

       YOU ARE HEREBY NOTIFIED that the trustee of the above estate objects to the
following exemption(s) claimed by the debtor(s) in this proceeding:

Description                                   Law                                   Value

1948 Jeep Willy CJ-2A                         Idaho Code § 11-605(3)                $7,000.00

         Objection to Exemption                                                                      1
Case 20-40243-JMM      Doc 22     Filed 05/20/20 Entered 05/20/20 14:27:04          Desc Main
                                 Document      Page 2 of 3


                                       OBJECTION

Objection(s) is made on the following grounds:

      •   In the event, the Court finds the 1948 Jeep Willy CJ-2A to be property of this
          bankruptcy estate, the claim of exemption on the 1948 Jeep Willy by Debtor should
          be disallowed because the vehicle was not registered with the Department of
          Transportation, and was inoperable, at the time of the bankruptcy filing. See In Re
          Walsh, 14-01778-TLM (Bankr. D. Idaho 2014).

Dated: May 20, 2020

                                                       /s/ Gary L. Rainsdon
                                                      Gary L. Rainsdon, Chapter 7 Trustee




      Objection to Exemption                                                                    2
Case 20-40243-JMM        Doc 22     Filed 05/20/20 Entered 05/20/20 14:27:04            Desc Main
                                   Document      Page 3 of 3


                                CERTIFICATE OF MAILING

       I hereby certify that on May 20, 2020, I filed the foregoing electronically through the
CM/ECF system, which caused the following parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

   •   John O Avery
       ch@averylaw.net;twinfalls@averylaw.net;ryan@averylaw.net;averybklaw@gmail.com;b
       oise@averylaw.net;pocatello@averylaw.net;lawar78055@notify.bestcase.com
   •   US Trustee ustp.region18.bs.ecf@usdoj.gov

      AND I FURTHER CERTIFY that on such date I served the foregoing on the following
non- CM/ECF Registered Participants in the manner indicated:
      Via First Class mail, postage prepaid addressed as follows:

       Anna Hawkins
       739 N. Main #3
       Kimberly, Idaho 83341

       Additionally, a copy of the foregoing was served on the below identified parties, from the
mailing matrix obtained by the court website, by first class mail, postage prepaid:

       None

       Via certified mail, return receipt requested, addressed as follows:

       None

                                                     /s/Gary L. Rainsdon
                                                     Gary L. Rainsdon, Chapter 7 Trustee




       Objection to Exemption                                                                    3
